


RADISYS CORPORATION LONG TERM INCENTIVE PLAN




Award Agreement for
Performance-Based Restricted Stock Units




This Award Agreement (the “Agreement”), dated as of March 21, 2014, is made by
and between Radisys Corporation (the “Company”) and <NAME> (the “Participant”).
RECITALS
WHEREAS, the Company has established and maintains the Radisys Corporation Long
Term Incentive Plan, as amended (the “Plan”); and
WHEREAS, the Participant is an employee of the Company or a subsidiary of the
Company; and
WHEREAS, the Company desires to grant to the Participant performance-based
restricted stock units ("RSUs") under the Plan for the performance period
commencing September 10, 2012 and ending on December 31, 2014 (the “Performance
Period”), subject to certain restrictions and limitations; and
WHEREAS, the Participant desires to receive a grant of such RSUs from the
Company;
NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and the Participant agree as follows:
1.
Grant of Award.



(a)Number of RSUs. The Company hereby grants to the Participant <MAX> RSUs on
the grant date (the "Award"), subject to the terms and conditions of this
Agreement. Each RSU represents the right to receive a Share of Common Stock if
the RSU becomes vested and non-forfeitable in accordance with Section 2 or 3 of
this Agreement. The Participant shall have no rights as a stockholder of the
Company including, but not limited to, voting and dividend rights until the
Participant receives Shares in settlement of the Award (or portion thereof).


(b)Target Award and Semi-Annual Target Award. Performance will be measured as of
the last day of each semi-annual period of June 30, 2014, and December 31, 2014
(each, a "Performance Goal Achievement Date"), with the first applicable
Performance Goal Achievement Date being June 30, 2014. The Participant's "Target
Award" for the Performance Period ending December 31, 2014 will be <TARGET>
RSUs. The Participant's "Semi-Annual Target Award" with respect to each
Performance Goal Achievement Date during the Performance Period will be
<TARGET/2> RSUs for each semi-annual period ending June 30, 2014 and December
31, 2014.


(c)Limitations. Subject to adjustment in accordance with Section 13 of the Plan,
the Participant will have no right to receive an amount in settlement of the
Award greater than the amount set forth in Section 1(a). Except as otherwise
provided in Section 3, to be eligible to receive a payment hereunder with
respect to the performance goals achieved on any Performance Goal Achievement
Date, the Participant must be actively employed by the Company or one of its
subsidiaries on the Performance Goal Determination Date (as defined below)
applicable to such Performance Goal Achievement Date. Except as otherwise
expressly provided in Section 3, upon the Participant's termination of
employment with the Company and all of its subsidiaries prior to the Performance
Goal Determination Date, the Participant's right to be issued any Shares in
settlement of the Award with respect to such semi-annual period or any future
semi-annual periods in the Performance Period shall be forfeited by the
Participant.


2.Vesting. The Participant's interest in the Award shall vest and become
non-forfeitable when the Committee determines and certifies satisfaction of (i)
a Performance-Based Component; and (ii) a Value-Creation Component, as described
in this Section 2 (the "Performance Goal Determination Date"), provided,
however, that in no event shall



--------------------------------------------------------------------------------




the total number of Shares issuable pursuant to an Award exceed the number of
Shares set forth in Section 1(a) notwithstanding the calculation of a
Performance-Based Component and a Value-Creation Component that would otherwise
provide for a greater number.


(a)Performance-Based Component. The Committee shall determine the portion, if
any, of the Semi-Annual Target Award the Participant is eligible to receive as
of each Performance Goal Achievement Date based on achievement of certain
performance goals set forth on Appendix 1 (the "Semi-Annual Award"). The
Participant's eligibility to receive Shares in settlement of such Semi-Annual
Award shall be subject to the terms of this Agreement. The Participant's
Semi-Annual Award with respect to any Performance Goal Achievement Date during
the Performance Period shall be equal to the number of Shares set forth on
Appendix 1 corresponding to the applicable Performance Goal Achievement
Percentage. The "Performance Goal Achievement Percentage" means the weighted
average of the achievement percentages for each performance metric under each
performance goal for the applicable semi-annual period during the Performance
Period, as determined in the sole discretion of the Committee.


The performance goals, and the performance metrics and respective Performance
Goal Achievement Percentages applicable to each performance goal, shall be
established in the sole discretion of the Committee and shall be furnished to
the Participant no later than three months after the beginning of each calendar
year during the Performance Period, except that with respect to the Performance
Goal Achievement Date of December 31, 2014, the Committee shall deliver to the
Participant a summary of the performance goals, and the performance metrics and
the respective Performance Goal Achievement Percentages applicable to each
performance goal, no later than June 30, 2014.
The Committee shall review and certify in writing the level of attainment of the
performance goals for each semi-annual period during the Performance Period,
which shall be the basis for determining the applicable Semi-Annual Award, if
any. Notwithstanding any contrary provision of the Plan or this Agreement, the
Committee, in its sole discretion, may eliminate or reduce the Semi-Annual Award
payable to any Participant below that which would otherwise be payable under
this Section 2(a).


(b)Value-Creation Component. The Participant's Semi-Annual Award under Section
2(a) above, if any, shall be adjusted on the Performance Goal Achievement Date
by multiplying such Semi-Annual Award by the multiplier set forth on Appendix 2
(the "Multiplier") corresponding to the average of the per share closing prices
of the Shares for the 30 consecutive trading days ending one trading day prior
to the applicable Performance Goal Achievement Date.


The Committee shall review and certify in writing the average Share price on the
Performance Goal Achievement Date and the applicable Multiplier, which shall be
the basis for determining the applicable adjustment to the Semi-Annual Award, if
any. Notwithstanding any contrary provision of the Plan or this Agreement, the
Committee, in its sole discretion, may eliminate or reduce the Semi-Annual
Award, as so adjusted, payable to any Participant below that which would
otherwise be payable under this Section 2(b).
(c)Additional Documents/Capitalized Terms. The Participant agrees to execute
such additional documents and complete and execute such forms as the Company may
require for purposes of this Agreement. Any capitalized terms not defined herein
shall have the same meaning as set forth in the Plan.


(d)Issuance of Shares. If, and at the time, the Participant's Semi-Annual Award
vests under the terms of this Section 2, the Participant shall be issued a
number of Shares equal to the Semi-Annual Award (as adjusted pursuant to Section
2(b), if applicable) that has vested on such Performance Goal Determination
Date, without payment therefor, as full consideration for the vested Semi-Annual
Award. Without limiting the entitlement of the Participant to Shares pursuant to
a Semi-Annual Award that has vested, as soon as practicable following the
applicable Performance Goal Determination Date and, in any event, no later than
the date that is two and one-half months following the last day of the calendar
year in which the Performance Goal Determination Date for such Semi-Annual Award
occurs, the Company shall, in its sole discretion, either (i) cause to be
delivered to the Participant a certificate evidencing such Shares (less any
Shares withheld under Section 5 below) or (ii) cause its third-party record
keeper to credit an account established and maintained in the Participant’s name
with such Shares (less any Shares withheld under Section 5 below) as evidence



--------------------------------------------------------------------------------




of the issuance of Shares pursuant to this Agreement. No fractional Shares shall
be issued under this Agreement. The Semi-Annual Award (as adjusted pursuant to
Section 2(b), if applicable), if any, shall be rounded to the next lowest whole
number of Shares in the event that the Semi-Annual Award would otherwise include
fractional Shares. Notwithstanding any provision in the Agreement to the
contrary, the Company may, in its sole discretion, settle the Semi-Annual Award
in the form of (1) a cash payment to the extent settlement in Shares (i) is
prohibited under local law, (ii) would require the Participant or the Company to
obtain the approval of any governmental and/or regulatory body in the
Participant's country of residence (or country of employment, if different), or
(iii) is administratively burdensome; or (2) Shares, but require the Participant
to immediately sell such Shares (in which case, pursuant to this Agreement, the
Company shall have the authority to issue sales instructions in relation to the
Shares on the Participant's behalf).


3.Termination of Employment.


(a)Termination for Cause. Upon the Participant’s termination of employment with
the Company and its subsidiaries for Cause following a Performance Goal
Achievement Date but prior to the date on which the Participant’s Semi-Annual
Award is distributed pursuant to Section 2(d), the Participant shall forfeit the
right to receive such Semi-Annual Award or any subsequent Semi-Annual Award
under this Agreement or the Plan.


(b)Termination upon Death or Disability. If the Participant’s employment with
the Company and its subsidiaries is terminated as a result of the Participant’s
death or Disability prior to the last day of a semi-annual period and the last
day of such semi-annual period is a Performance Goal Achievement Date, the
Participant shall be entitled to receive a pro-rata Semi-Annual Award equal to
the Semi-Annual Award the Participant would have received had the Participant
remained employed until the Performance Goal Determination Date applicable to
such Performance Goal Achievement Date, multiplied by the ratio of: (x) the
number of full days elapsed from the beginning of the applicable semi-annual
period to and including the date of the Participant’s termination of employment
to (y) the number of full days elapsed from the beginning of the applicable
semi-annual period to and including such Performance Goal Achievement Date. If
the Participant's employment with the Company and its subsidiaries is terminated
as a result of the Participant's death or Disability on or after the last day of
a semi-annual period and prior to the Performance Goal Determination Date
applicable to the Performance Goal Achievement Date for such semi-annual period,
the Participant shall be entitled to receive a Semi-Annual Award equal to the
Semi-Annual Award the Participant would have received had the Participant
remained employed until such Performance Goal Determination Date. Any
Semi-Annual Award payable under this Section 3(b) shall be payable as soon as
practicable following the applicable Performance Goal Determination Date and, in
any event, no later than the date that is two and one-half months following the
last day of the calendar year in which the Performance Goal Achievement Date for
such Semi-Annual Award occurs. With respect to the Performance Goal Achievement
Date of June 30, 2013, references in this Section 3(b) to "semi-annual period"
shall be replaced by references to "10-month period."


(c)Termination without Cause. If the Participant’s employment with the Company
and its subsidiaries is terminated by the Company or a subsidiary without Cause
prior to the last day of a semi-annual period and the last day of such
semi-annual period is Performance Goal Achievement Date, the Participant shall
be entitled to receive a pro-rata Semi-Annual Award equal to the Semi-Annual
Award the Participant would have received had the Participant remained employed
until the Performance Goal Determination Date applicable to such Performance
Goal Achievement Date, multiplied by the ratio of: (x) the number of full days
elapsed from the beginning of the applicable semi-annual period to and including
the date of the Participant’s termination of employment to (y) the number of
full days elapsed from the beginning of the applicable semi-annual period to and
including such Performance Goal Achievement Date. If the Participant's
employment with the Company and its subsidiaries is terminated by the Company or
a subsidiary without Cause on or after the last day of a semi-annual period and
prior to the Performance Goal Determination Date applicable to the Performance
Goal Achievement Date for such semi-annual period, the Participant shall be
entitled to receive a Semi-Annual Award equal to the Semi-Annual Award the
Participant would have received had the Participant remained employed until such
Performance Goal Determination Date. Any Semi-Annual Award payable under this
Section 3(c) shall be payable as soon as practicable following the applicable
Performance Goal Determination Date and, in any event, no later than the date
that is two and one-half months following the last day of the calendar year in
which the Performance Goal Achievement Date for such Semi-Annual Award occurs.
With respect to the



--------------------------------------------------------------------------------




Performance Goal Achievement Date of June 30, 2013, references in this Section
3(c) to "semi-annual period" shall be replaced by references to "10-month
period."


4.Restrictions on Transfer. Except as otherwise provided herein or in the Plan,
the Award granted pursuant to this Agreement and the rights and privileges
conferred hereby shall not be sold, exchanged, assigned, transferred, conveyed,
gifted, delivered, encumbered, discounted, pledged, hypothecated, or otherwise
disposed of, whether voluntarily, involuntarily, or by operation of law.
Immediately upon any attempt to transfer such rights, such Award, and all of the
rights related thereto, shall be forfeited by the Participant.


5.Withholding. The Participant shall be liable for any and all federal, state,
provincial, local or foreign taxes, pension plan contributions, employment
insurance premiums, social insurance contributions, amounts payable to a
governmental and/or regulatory body in the Participant’s country and other
levies of any kind required by applicable laws to be deducted or withheld with
respect to the Award granted pursuant to this Agreement and the issuance of
Shares (or payment of cash) pursuant to this Agreement (collectively, the
“Withholding Taxes”). The Company and its subsidiaries shall have the right to
deduct and withhold all required Withholding Taxes from any payment or other
consideration deliverable to the Participant. The Company may, prior to and as a
condition of issuing any Shares pursuant to this Agreement or delivering any
Share certificates or any cash or other assets to the Participant, require the
Participant to pay the Withholding Taxes or to satisfy the Company in a manner
acceptable to the Company that the Withholding Taxes will be paid. The
Participant agrees that the Company may, in its discretion as permitted in
accordance with local law, pay or satisfy all or part of the Participant’s
obligation to pay the Withholding Taxes by withholding a number of Shares that
would otherwise be deliverable to the Participant having a fair market value not
in excess of the minimum amount of the Withholding Taxes.


6.Plan Incorporated by Reference. This grant of the Award is made pursuant to
the Plan, and in all respects will be interpreted in accordance with the Plan.
The Committee has the authority to interpret and construe this Agreement
pursuant to the terms of the Plan, and its decisions are conclusive as to any
questions arising hereunder. The Participant hereby acknowledges receipt from
the Company of a copy of the current version of the Plan which shall be deemed
to be incorporated in and form a part hereof. The Participant acknowledges that
in the event of any conflict between the terms of this Agreement and the terms
of the Plan, as the same may be amended and in effect from time to time, the
terms of the Plan shall prevail.


7.No Employment or Other Rights. This Agreement and the Award issued hereunder
does not confer upon the Participant any right to be continued in the employment
of the Company or any subsidiary or interfere in any way with the right of the
Company or any subsidiary to terminate the Participant’s employment at any time
for any reason, with or without cause, or to decrease the Participant’s
compensation or benefits.


8.Representations and Covenants of the Participant. The Participant represents,
warrants, agrees and covenants with the Company that:
(a)the Participant has not been induced to enter into this Agreement by
expectation of employment or continued employment with the Company or any
subsidiary of the Company, and the receipt of this Award under the Plan is
voluntary;


(b)the Participant will comply with all applicable laws in connection with this
Award and the acquisition and sale of any Shares issued hereunder and shall
indemnify and hold the Company and all of its subsidiaries harmless from and
against any loss, cost or expense incurred by the Company or any of its
subsidiaries in connection with any breach or default by the Participant under
such applicable laws;


(c)the Participant is an employee in active employment with the Company or one
of its subsidiaries; and


(d)as a condition to the Award, the Participant will repatriate all payments
attributable to the Shares and/or cash acquired under the Plan in accordance
with local foreign exchange rules and regulations in the Participant’s country.
In addition, the Participant will take any and all actions, and consent to any
and all actions taken by the Company or any of its subsidiaries, as may be
required to allow the Company or any of its subsidiaries to comply with



--------------------------------------------------------------------------------




local laws, rules and regulations in the Participant’s country. Finally, the
Participant will take any and all actions as may be required to comply with the
Participant’s personal legal and tax obligations under local laws, rules and
regulations in the Participant’s country.


9.Acknowledgements by Participant. The Participant acknowledges and confirms the
Participant’s agreement and understanding that:


(a)the Award granted hereunder is provided solely as an incentive and shall not
constitute part of the Participant’s employment compensation package.
Participation in the Plan is voluntary, and the value of the Award under the
Plan is an extraordinary item of compensation outside the scope of the
Participant’s employment contract, if any. If the Participant retires, resigns
or is terminated from employment or is removed from active employment with the
Company and all of its subsidiaries (with or without cause and with or without
notice), the loss or limitation, if any, pursuant to this Agreement and the Plan
with respect to rights which were not vested at that time shall not give rise to
any right to damages and shall not be included in the calculation of nor form
any part of any severance allowance, retiring allowance or termination
settlement of any kind whatsoever in respect of the Participant. The Award under
the Plan is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments;


(b)in no event shall the Participant be entitled to continued vesting of the
Award beyond the time specified under the Plan and this Agreement;


(c)any reference in the Plan or this Agreement to the time when the Participant
“terminates employment” or words of similar import shall be a reference to the
time when the Participant ceases to be in active employment with the Company and
all of its subsidiaries and, for such purpose, if the Company or any of its
subsidiaries has made payment in lieu of notice to the Participant or has
dismissed the Participant with or without notice, the Participant shall cease to
be in active employment with the Company and all of its subsidiaries on the date
when the Company or any of its subsidiaries requires the Participant to stop
reporting to work; and


(d)the Participant has received independent legal advice or has decided,
voluntarily without influence from the Company or any of its subsidiaries, that
the Participant does not need to seek such independent legal advice in relation
to this Agreement, the Plan and all related documents.


10.Applicable Law. The validity, construction, interpretation and effect of this
Agreement will be governed by and construed in accordance with the laws of the
State of Oregon, without giving effect to the conflicts of laws provisions
thereof.


11.Notice. Any notice to the Company or the Committee provided for in this
Agreement shall be addressed to Radisys Corporation at its principal business
address in care of the Secretary of the Company, and any notice to the
Participant will be addressed to the Participant at the current address shown on
the books and records of the Company or its subsidiary. Any notice shall be sent
by registered or certified mail.


12.Discretionary Nature of the Plan. The Participant acknowledges and agrees
that the Plan is discretionary in nature and limited in duration, and the
Company may amend, modify, suspend or terminate the Plan or this Agreement in
its sole discretion at any time, subject to the terms of the Plan and any
applicable limitations imposed by law. This Award under the Plan is a one-time
benefit and does not create any contractual or other right to receive additional
Awards or other benefits in lieu of Awards in the future. Future Awards, if any,
will be at the sole discretion of the Board or the Committee.


13.EU Age Discrimination Rules. If the Participant is a local national of and
employed in a country that is a member of the European Union, the grant of the
Award and the terms and conditions governing the Award are intended to comply
with the age discrimination provisions of the EU Equal Treatment Framework
Directive, as implemented into local law (the “Age Discrimination Rules”). To
the extent a court or tribunal of competent jurisdiction determines that any
provision of the Award is invalid or unenforceable, in whole or in part, under
the Age Discrimination Rules,



--------------------------------------------------------------------------------




the Committee, in its sole discretion, shall have the power and authority to
revise or strike such provision to the minimum extent necessary to make it valid
and enforceable to the full extent permitted under local law.


14.Consent to Collection/Processing/Transfer of Personal Data. Pursuant to
applicable personal data protection laws, the Company hereby notifies the
Participant of the following in relation to the Participant’s personal data and
the collection, processing and transfer of such data in relation to the
Company’s grant of this Award and the Participant’s participation in the Plan.
The collection, processing and transfer of the Participant’s personal data is
necessary for the Company’s administration of the Plan and the Participant’s
participation in the Plan, and the Participant’s denial and/or objection to the
collection, processing and transfer of personal data may affect the
Participant’s participation in the Plan. As such, the Participant voluntarily
acknowledges and consents (where required under applicable law) to the
collection, use, processing and transfer of personal data as described herein.


The Company and the Participant’s employer hold certain personal information
about the Participant, including the Participant’s name, home address and
telephone number, date of birth, social security number or other employee
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all options, RSUs or any other
entitlement to Shares awarded, canceled, purchased, vested, unvested or
outstanding in the Participant’s favor, for the purpose of managing and
administering the Plan (“Data”). The Data may be provided by the Participant or
collected, where lawful, from third parties, and the Company or the
Participant’s employer will process the Data for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Data processing will take place through electronic and non-electronic
means according to logistics and procedures strictly correlated to the purposes
for which Data are collected and with confidentiality and security provisions as
set forth by applicable laws and regulations in the Participant’s country of
residence. Data processing operations will be performed minimizing the use of
personal and identification data when such operations are unnecessary for the
processing purposes sought. Data will be accessible within the Company’s
organization only by those persons requiring access for purposes of the
implementation, administration and operation of the Plan and for the
Participant’s participation in the Plan.
The Company and the Participant’s employer will transfer Data amongst themselves
as necessary for the purpose of implementation, administration and management of
the Participant’s participation in the Plan, and the Company and the
Participant’s employer may each further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. These recipients may be located in the European Economic Area or
elsewhere throughout the world, such as the United States. The Participant
hereby authorizes (where required under applicable law) these recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
Shares on the Participant’s behalf to a broker or other third party with whom
the Participant may elect to deposit any Shares acquired pursuant to the Plan.
The Participant may, at any time, exercise the Participant’s rights provided
under applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, (d) oppose,
for legal reasons, the collection, processing or transfer of the Data which is
not necessary or required for the implementation, administration and/or
operation of the Plan and the Participant’s participation in the Plan, and (e)
withdraw the Participant’s consent to the collection, processing or transfer of
the Data as provided hereunder (in which case, the Participant’s Award will be
null and void). The Participant may seek to exercise these rights by contacting
the Participant’s local Human Resources manager or the Company’s Human Resources
Department.
15.
Private Placement. The grant of the Award is not intended to be a public
offering of securities in the Participant’s country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filings with the local securities authorities
(unless otherwise required under local law), and the grant of the Award is not
subject to the supervision of the local securities authorities.






--------------------------------------------------------------------------------




16.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Award or other awards granted to the
Participant under the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.


17.English Language. The Participant acknowledges and agrees that it is the
Participant’s express intent that the Agreement, any Addendum, the Plan and all
other documents, notices and legal proceedings entered into, given or instituted
pursuant to the Award, be drawn up in English. If the Participant has received
any documents related to the Award translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version shall control.


18.Addendum. Notwithstanding any provisions of this Agreement to the contrary,
the Award shall be subject to any special terms and conditions for the
Participant’s country of residence (and country of employment, if different), as
are forth in an addendum to this Agreement (an “Addendum”). Further, if the
Participant transfers the Participant’s residence and/or employment to another
country reflected in an Addendum to this Agreement at the time of transfer, the
special terms and conditions for such country shall apply to the Participant to
the extent the Company determines, in its sole discretion, that the application
of such terms and conditions is necessary or advisable in order to comply with
local law or to facilitate the operation and administration of the Award and the
Plan (or the Company may establish additional special terms and conditions as
may be necessary or advisable to accommodate the Participant’s transfer). In all
circumstances, any applicable Addendum shall constitute part of this Agreement.


19.Additional Requirements. The Company reserves the right to impose other
requirements on the Award, any Shares acquired pursuant to the Award, and the
Participant’s participation in the Plan, to the extent the Company determines,
in its sole discretion, that such other requirements are necessary or advisable
in order to comply with local law or to facilitate the operation and
administration of the Award and the Plan. Such requirements may include (but are
not limited to) requiring the Participant to sign any agreements or undertakings
that may be necessary to accomplish the foregoing.


20.409A Savings Clause. The Plan, this Agreement and the Award granted hereunder
are intended to meet the “short-term deferral” exception to the provisions of
Code Section 409A and Treasury regulations issued thereunder or to otherwise
comply with Section 409A of the Code and the Treasury regulations and guidance
issued thereunder. Notwithstanding any provision of the Plan or this Agreement
to the contrary, the Plan, this Agreement and the Award shall be interpreted and
construed consistent with this intent. Notwithstanding the foregoing, the
Company and its subsidiaries shall not be required to assume any increased
economic burden in connection therewith.


21.Entire Agreement. This Agreement and the Plan contain the entire agreement
between the Participant and the Company regarding the grant of the Award and
supersede all prior arrangements or understandings with respect thereto.
[Remainder of page left blank intentionally. Signature page follows.]



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and the Participant has executed this Agreement
effective as of the date hereof.


RADISYS CORPORATION








By:
Its: Chief Executive Officer and President
Date: March 21, 2014
By accepting this grant, I hereby accept the Award granted pursuant to this
Agreement subject to the limitations and restrictions referred to herein, and I
agree to be bound by the terms of the Plan and this Agreement. I hereby further
agree that all the decisions and determinations of the Committee and its
interpretation and construction of the provisions of the Plan and this Agreement
will be final, conclusive and binding.


    
Participant
* * * * *



--------------------------------------------------------------------------------






RADISYS CORPORATION LONG TERM INCENTIVE PLAN




Appendix 1


1ST half-2014 Performance Targets


Objective
Target
Weighting
Long Term Growth
(30%)
Platforms: 75 Design Win points ($125M in 3-year revenues)
35%
MRF: 15 Design Win points ($25M in 3-year revenues)
35%
SSG:  $12M in Bookings
30%
Financial Performance
(70%)
Operating Income => ($1.7M)
70%
Inventory <= AOP
30%



Objective
Calculation
Long Term Growth
% attainment calculation = Actual DW for half / Total Target DW for half
Minimum threshold = 100% payout
Max payout = 125%
Financial Performance
 % attainment calculation = Actual for half / Total Target for half
Minimum threshold = 100% payout
Max payout = 125%










--------------------------------------------------------------------------------








RADISYS CORPORATION LONG TERM INCENTIVE PLAN




Appendix 2


Aver. of the Per Share Closing Prices Prior to Performance Goal Achievement
Datei
Less than $6.00
At least $6.00 but less than $7.00
At least $7.00 but less than $8.00
At least $8.00 but less than $9.00
$9.00 or more
Multiplier
1.00
1.20
1.75
2.31
2.75







i Average of the per share closing prices of the Shares for the 30 consecutive
trading days ending one trading day prior to the applicable Performance Goal
Achievement Date.



--------------------------------------------------------------------------------








RadiSys Corporation
Long Term Incentive Plan


Addendum to
Award Agreement for Performance-Based Restricted Stock Units


Canada
________________________________________________________________________


In addition to the terms of the RadiSys Corporation Long Term Incentive Plan
(the “Plan”) and the Award Agreement for Performance-Based Restricted Stock
Units (the “Agreement”), the RSUs are subject to the following additional terms
and conditions as set forth in this addendum (the “Addendum”). All defined terms
as contained in this Addendum shall have the same meaning as set forth in the
Plan and the Agreement. To the extent the Participant transfers residency and/or
employment to another country, the additional terms and conditions as set forth
in the addendum for such country (if any) shall also apply to the RSUs to the
extent the Company determines, in its sole discretion, that the application of
such addendum is necessary or advisable in order to comply with local laws,
rules and regulations, or to facilitate the operation and administration of the
RSUs and the Plan (or the Company may establish additional terms and conditions
as may be necessary or advisable to accommodate the Participant's transfer).


1.    Effect of Termination of Employment. Notwithstanding anything to the
contrary in the Agreement or the Plan, and for purposes of clarity, any
termination of employment shall be effective from the date the Participant’s
active employment ends and shall not be extended by any statutory or common law
notice of termination period.


2.    Settlement in Shares. Notwithstanding anything to the contrary in the
Agreement or the Plan, the Award shall be settled only in Shares (and may not be
settled via a cash payment).




* * * * *
    



--------------------------------------------------------------------------------








RadiSys Corporation
Long Term Incentive Plan


Addendum to
Award Agreement for Performance-Based Restricted Stock Units


China
________________________________________________________________________


In addition to the terms of the RadiSys Corporation Long Term Incentive Plan
(the “Plan”) and the Award Agreement for Performance-Based Restricted Stock
Units (the “Agreement”), the RSUs are subject to the following additional terms
and conditions as set forth in this addendum (the “Addendum”). All defined terms
as contained in this Addendum shall have the same meaning as set forth in the
Plan and the Agreement. To the extent the Participant transfers residency and/or
employment to another country, the additional terms and conditions as set forth
in the addendum for such country (if any) shall also apply to the RSUs to the
extent the Company determines, in its sole discretion, that the application of
such addendum is necessary or advisable in order to comply with local laws,
rules and regulations, or to facilitate the operation and administration of the
RSUs and the Plan (or the Company may establish additional terms and conditions
as may be necessary or advisable to accommodate the Participant's transfer).


1.    Forced Sale of Shares. Upon a termination of employment with the Company
and its subsidiaries (or at such earlier time(s) as the Company may determine in
its sole discretion), the Participant shall be required to sell all Shares
issued pursuant to the Award within 90 days of the termination date (or such
other time period established by the Company in its sole discretion) and
repatriate the sales proceeds to China in the manner designated by the Company.
For purposes of the foregoing, the Company shall establish procedures for
effectuating the forced sale of the Shares (including procedures whereby the
Company may issue sell instructions on behalf of the Participant), and the
Participant hereby agrees to comply with such procedures and take any and all
actions as the Company determines, in its sole discretion, are necessary and
appropriate for purposes of complying with local laws, rules and regulations in
China.




* * * * *



--------------------------------------------------------------------------------




RadiSys Corporation
Long Term Incentive Plan


Addendum to
Award Agreement for Performance-Based Restricted Stock Units


The Netherlands
________________________________________________________________________


In addition to the terms of the RadiSys Corporation Long Term Incentive Plan
(the “Plan”) and the Award Agreement for Performance-Based Restricted Stock
Units (the “Agreement”), the RSUs are subject to the following additional terms
and conditions as set forth in this addendum (the “Addendum”). All defined terms
as contained in this Addendum shall have the same meaning as set forth in the
Plan and the Agreement. To the extent the Participant transfers residency and/or
employment to another country, the additional terms and conditions as set forth
in the addendum for such country (if any) shall also apply to the RSUs to the
extent the Company determines, in its sole discretion, that the application of
such addendum is necessary or advisable in order to comply with local laws,
rules and regulations, or to facilitate the operation and administration of the
RSUs and the Plan (or the Company may establish additional terms and conditions
as may be necessary or advisable to accommodate the Participant's transfer).


1.    Waiver of Termination Rights. As a condition to the grant of the Award,
the Participant hereby waives any and all rights to compensation or damages as a
result of the termination of employment with the Company or the subsidiary that
employs the Participant in the Netherlands for any reason whatsoever, insofar as
those rights result or may result from (a) the loss or diminution in value of
such rights or entitlements under the Plan, or (b) the Participant ceasing to
have rights under the Plan or ceasing to be entitled to any awards under the
Plan as a result of such termination.




* * * * *





--------------------------------------------------------------------------------








RadiSys Corporation
Long Term Incentive Plan


Addendum to
Award Agreement for Performance-Based Restricted Stock Units


United Kingdom
________________________________________________________________________


In addition to the terms of the RadiSys Corporation Long Term Incentive Plan
(the “Plan”) and the Award Agreement for Performance-Based Restricted Stock
Units (the “Agreement”), the RSUs are subject to the following additional terms
and conditions as set forth in this addendum (the “Addendum”). All defined terms
as contained in this Addendum shall have the same meaning as set forth in the
Plan and the Agreement. To the extent the Participant transfers residency and/or
employment to another country, the additional terms and conditions as set forth
in the addendum for such country (if any) shall also apply to the RSUs to the
extent the Company determines, in its sole discretion, that the application of
such addendum is necessary or advisable in order to comply with local laws,
rules and regulations, or to facilitate the operation and administration of the
RSUs and the Plan (or the Company may establish additional terms and conditions
as may be necessary or advisable to accommodate the Participant's transfer).


1.    Tax Withholding. The following provision shall replace Section 5 of the
Agreement (“Withholding”) in its entirety:


Regardless of any action the Company or the subsidiary that employs the
Participant (the “Employer”) takes with respect to any or all income tax,
primary and secondary Class 1 National Insurance contributions, payroll tax or
other tax-related withholding attributable to or payable in connection with or
pursuant to the grant, vesting, release or assignment of any Award (“Tax-Related
Items”), the Participant acknowledges that the ultimate liability for all
Tax-Related Items legally due by the Participant is and remains the
Participant’s responsibility. Furthermore, the Company and the Employer (a) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Award, including the grant or vesting
of any Award, the subsequent sale of any Shares acquired upon vesting and the
receipt of any dividends; and (b) do not commit to structure the terms of the
grant or any aspect of the Award to reduce or eliminate the Participant’s
liability for Tax-Related Items.


As a condition of the issuance of Shares pursuant to the Award, the Company
and/or the Employer shall be entitled to withhold and the Participant agrees to
pay, or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy, all obligations of the Company and/or the Employer to
account to HM Revenue & Customs (“HMRC”) for any Tax-Related Items. In this
regard, the Participant authorizes the Company and/or the Employer to withhold
all applicable Tax-Related Items legally payable by the Participant from any
wages or other cash compensation paid to the Participant by the Company and/or
the Employer. Alternatively, or in addition, if permissible under local law, the
Participant authorizes the Company and/or the Employer, at its discretion and
pursuant to such procedures as it may specify from time to time, to satisfy the
obligations with regard to all Tax-Related Items legally payable by the
Participant by one or a combination of the following: (a) withholding otherwise
deliverable Shares; (b) arranging for the sale of Shares otherwise deliverable
to the Participant (on the Participant’s behalf and at the Participant’s
direction pursuant to this authorization); or (iii) withholding from the
proceeds of the sale of Shares acquired pursuant to the Award. If the obligation
for Tax-Related Items is satisfied by withholding a number of Shares as
described herein, the Participant shall be deemed to have been issued the full
number of Shares subject to the Award, notwithstanding that a number of the
Shares are held back solely for the purpose of paying the Tax-Related Items due
as a result of any aspect of the Award.
The Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to account to
HMRC with respect to the event giving rise to the Tax-Related Items (the
“Chargeable Event”) that cannot be satisfied by the means previously described.
If payment or withholding is not made within 90 days of the Chargeable Event or
such other period as required under U.K. law (the “Due Date”), the



--------------------------------------------------------------------------------




Participant agrees that the amount of any uncollected Tax-Related Items shall
(assuming the Participant is not a director or executive officer of the Company
(within the meaning of Section 13(k) of the Exchange Act)), constitute a loan
owed by the Participant to the Employer, effective on the Due Date. The
Participant agrees that the loan will bear interest at the then-current HMRC
Official Rate and it shall be immediately due and repayable, and the Company
and/or the Employer may recover it at any time thereafter by any of the means
referred to above. If any of the foregoing methods of collection are not allowed
under applicable laws or if the Participant fails to comply with the
Participant’s obligations in connection with the Tax-Related Items as described
in this section, the Company may refuse to deliver the Shares acquired under the
Plan.


2.    Exclusion of Claim. The Participant acknowledges and agrees that the
Participant shall have no entitlement to compensation or damages in consequence
of the termination of the Participant's employment with the Company and its
subsidiaries and affiliates for any reason whatsoever and whether or not in
breach of contract, insofar as such entitlement arises or may arise from the
Participant's ceasing to have rights under or to be entitled to vest in the
Award as a result of such termination, or from the loss or diminution in value
of the Award. Upon the grant of the Award, Employee shall be deemed irrevocably
to have waived any such entitlement.




* * * * *











